OPINION. CockriIíL, C. J. When a plaintifí' in execution feels-aggrieved at the action of a justice of the peace in ordering the issuance of a supersedeas to prevent the sale of his judgment debtor’s property, as exempt from sale-under execution, his remedy is by appeal to the circuit court. Mansf. Dig., sec. 3006; Winter v. Simpson, 42 Ark., 411; Cason v. Bone, 43 Id., 17; Garrett v. Wade, 46 Id., 493. The justice has no power to revoke the order and recall the supersedeas. Dunnagan v. Shaffer, 48 Ark., 476. If he undertakes to do so, and the officer sells the-property under the execution to the plaintiff, the defendant may recover it in replevin. Affirm.